Case 3:21-cv-04481-AET-TJB Document 8 Filed 05/03/21 Page 1 of 9 PagelD: 100

THE ROSEN LAW FIRM, P.A.
Laurence M. Rosen

One Gateway Center, Suite 2600
Newark, NJ 07102

Telephone: (973) 313-1887
Facsimile: (973) 833-0399

Email: lrosen@rosenlegal.com

Counsel for Plaintiff Richard Maltz and
Co-Lead Counsel for Plaintiffs

[Additional Counsel on Signature Page]

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

RICHARD MALTZ, derivatively on behalf of Case No. 3:21-cv-04135-AET-TJB
ELECTROCORE, INC.,

Plaintiff,
VS.

FRANCIS R. AMATO, GLENN S. VRANIAK,
BRIAN POSNER, JOSEPH P. ERRICO,
MICHAEL G. ATIEH, NICHOLAS COLUCCI,
CARRIE 8. COX, THOMAS J. ERRICO,
TREVOR J. MOODY, STEPHEN L. ONDRA,
MICHAEL W. ROSS, DAVID M. RUBIN,
JAMES L.L. TULLIS,

Defendants,
and
ELECTROCORE, INC.,

Nominal Defendant.

 

ERWIN YUSON, derivatively on behalf of Case No, 3:21-cv-04481
ELECTROCORE, INC.,

Plaintiffs,

 

 
Case 3:21-cv-04481-AET-TJB Document 8 Filed 05/03/21 Page 2 of 9 PagelD: 101

 

VS.

FRANCIS R. AMATO, GLENN S. VRANIAK,
BRIAN POSNER, JOSEPH P. ERRICO,
MICHAEL G. ATIEH, NICHOLAS COLUCCI,
CARRIE S$. COX, THOMAS J. ERRICO,
TREVOR J. MOODY, STEPHEN L. ONDRA,
MICHAEL W. ROSS, DAVID M. RUBIN, and
JAMES L.L. TULLIS,

Defendants,
and
ELECTROCORE, INC.,

Nominal Defendant.

 

 

JOINT STIPULATION AND mrorosen] ORDER TO
CONSOLIDATE, ESTABLISH A LEADERSHIP STRUCTURE, AND
STAY RELATED SHAREHOLDER DERIVATIVE ACTIONS

WHEREAS, on March 4, 2021, Plaintiff Richard Maltz (“Maltz”) filed a shareholder
derivative action on behalf of nominal defendant electroCore, Inc. (“electroCore” or the
“Company”) in this Court alleging breaches of fiduciary duty, unjust enrichment, waste of
corporate assets, violations of the Securities Exchange Act of 1934, and for contribution under
Sections 11(f) of the Securities Act of 1933 and 21D of the Exchange Act against defendants
Francis R. Amato, Glenn 8S. Vraniak, Brian Posner, Joseph P. Errico, Michael G. Atieh, Nicholas
Colucci, Carrie S. Cox, Thomas J. Errico, Trevor J. Moody, Stephen L. Ondra, Michael W. Ross,
David M. Rubin, and James L.L. Tullis (collectively, the “Individual Defendants” and together
with electroCore, the “Defendants”), captioned Maltz v. Amato, et al., Case No. 3:21-cv-04135-
AET-TJB (the “Maltz Action”);

WHEREAS, on March 8, 2021, Plaintiff Erwin Yuson (“Yuson,” and together with Maltz,

“Plaintiffs”) filed a shareholder derivative action on behalf of nominal defendant electroCore in
Case 3:21-cv-04481-AET-TJB Document 8 Filed 05/03/21 Page 3 of 9 PagelD: 102

this Court alleging substantially the same facts and making similar claims against the same
Individual Defendants in the Maliz Action, captioned Yuson v. Amato, et al., Case No. 3:21-cv-
04481 (the “Yuson Action,” and together with the Maltz Action, the “Related Derivative Actions”);

WHEREAS, the Defendants in the Maltz and Yuson Actions deny the allegations of the
complaints;

WHEREAS, a putative securities class action lawsuit, asserting federal claims arising from
facts common to those at issue in the Related Derivative Actions, is currently pending in the U.S.
District Court for the District of New Jersey under the caption Turnofsky v. electroCore, Inc., et
al., Case No. 3:19-cv-18400-AET-TJB (the “Federal Securities Action”);

WHEREAS, under Fed. R. Civ. P. 42(a), when actions involve “a common question of law
or fact,” the Court may “(1) join for hearing or trial any or all matters at issue in the actions;
(2) consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or delay”;

WHEREAS, the Related Derivative Actions challenge the same alleged conduct by the
same Individual Defendants and involve common questions of law and fact;

WHEREAS, the parties therefore respectfully submit that consolidation of the Related
Derivative Actions is appropriate;

WHEREAS, to avoid potentially duplicative actions and to prevent any waste of the
Court’s resources, the parties agree that the Related Derivative Actions should be consolidated for
all purposes, including pre-trial proceedings and trial, into a single consolidated action;

WHEREAS, in order to realize the efficiencies made possible by consolidation of the

Related Derivative Actions, the Plaintiffs agree that The Rosen Law Firm, P.A. and The Brown
Case 3:21-cv-04481-AET-TJB Document 8 Filed 05/03/21 Page 4 of 9 PagelD: 103

Law Firm, P.C., the respective resumes of which are attached hereto as Exhibits A and B, shall be
designated as Co-Lead Counsel representing Plaintiffs in the consolidated action.!

WHEREAS, based upon the overlapping parties and factual allegations contained in the
Related Derivative Actions and the Federal Securities Action, and to avoid the unnecessary
expenditure of judicial resources, the parties have agreed, subject to this Court’s approval, that all
proceedings and deadlines in the consolidated action should be temporarily stayed, until and
through the resolution of any motion for summary judgment filed in the Federal Securities Action.

WHEREFORE, the parties, through their undersigned counsel, hereby agree, stipulate, and
respectfully request that the Court enter an Order as follows:

I. All Defendants, to the extent they have not already done so, hereby accept service
of the complaints filed in the Maliz and Yuson Actions as of today’s date.

2. The following actions are hereby consolidated for all purposes, including pre-trial
proceedings and trial, under Case No. 3:21-cv-04135-AET-TJB (the “Consolidated Action”),

pursuant to Federal Rule of Civil Procedure 42(a):

Case Name Case Number Date Filed

Maltz v. Amato, et al. 3:21-cv-04135-AET-TJB March 4, 2021

Yuson v. Amato, et al. 3:21-cv-04481 March 8, 2021

3. Every pleading filed in the Consolidated Action, or in any separate action included

herein, must bear the following caption:

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

IN RE ELECTROCORE, INC. DERIVATIVE
LITIGATION Lead Case No. 3:21-cv-04135-AET-TIJB

 

 

! Defendants take no position on the appointment of Plaintiffs’ Lead Counsel.
Case 3:21-cv-04481-AET-TJB Document 8 Filed 05/03/21 Page 5 of 9 PagelD: 104

4. All papers filed in connection with the Consolidated Action will be maintained in
one file under Lead Case No. 3:21-cv-04135-AET-TJB.

5. Co-Lead Counsel for plaintiffs for the conduct of the Consolidated Action shall be:

THE ROSEN LAW FIRM, P.A.
Laurence M. Rosen
One Gateway Center, Suite 2600
Newark, NJ 07102
Telephone: (973) 313-1887
Facsimile: (973) 833-0399
Email: lrosen@rosenlegal.com
THE BROWN LAW FIRM, P.C.
Timothy Brown
240 Townsend Square
Oyster Bay, NY 11771
Telephone: (516) 922-5427
Facsimile: (516) 344-6204
Email: tbrown@thebrownlawfirm.net

6. Plaintiffs’ Co-Lead Counsel shall have the sole authority to speak for plaintiffs in
the Consolidated Action in all matters regarding pre-trial procedure, trial, and settlement
negotiations and shall make all work assignments in such manner as to facilitate the orderly and
efficient prosecution of this litigation and to avoid duplicative or unproductive effort.

7. Co-Lead Counsel will be responsible for coordinating all activities and appearances
on behalf of plaintiffs. No motion, request for discovery, or other pre-trial or trial proceedings will
be initiated or filed by any plaintiffs in the Consolidated Action except through Co-Lead Counsel.

8. Defendants’ counsel may rely upon all agreements made with Co-Lead Counsel, or
other duly authorized representative of Co-Lead Counsel, and such agreements shall be binding
on all plaintiffs.

9. All proceedings, including any motions practice, obligation to respond to the

complaints in the Related Derivative Actions and any amended complaint, and all discovery and
Case 3:21-cv-04481-AET-TJB Document 8 Filed 05/03/21 Page 6 of 9 PagelD: 105

disclosure obligations under the applicable local and federal rules, in the Consolidated Action shall
be temporarily stayed until and through the resolution of any motion for summary judgment in the
Federal Securities Action.

10. This Order shall apply to each derivative case arising out of the same, or
substantially the same, transactions or events as these cases, which is subsequently filed in,
removed to, reassigned to, or transferred to this Court. When a derivative case that properly
belongs as part of Jn re electroCore, Inc. Derivative Litigation, Lead Case No. 3:21-cv-04135-
AET-TJB, is hereafter filed in this Court, removed to this Court, reassigned to this Court, or
transferred here from another court, this Court requests the assistance of counsel in calling to the
attention of the Clerk of the Court the filing, removal, reassignment, or transfer of any case that
might properly be consolidated as part of In re electroCore, Inc. Derivative Litigation, Lead Case
No. 3:21-cv-04135-AET-TJB, and counsel are to assist in assuring that counsel in subsequent
actions receive notice of this order.

11. Defendants shall promptly notify Plaintiffs of any filed or threatened shareholder
derivative lawsuit(s) of which they become aware that makes similar allegations and/or claims as
those made in the Consolidated Action (“Related Derivative Matter”).

12. If a Related Derivative Matter, wherever instituted, is not stayed for the same or
longer duration than the stay of the Consolidated Action, Plaintiffs have the option to terminate
the stay by giving thirty (30) days’ notice to the undersigned counsel for Defendants via email.
Such email notice shall be given to each of the counsel with Dentons US LLP whose names appear
in the signature blocks at the end of this Stipulation and Order, at the email addresses provided in

such signature blocks.
Case 3:21-cv-04481-AET-TJB Document 8 Filed 05/03/21 Page 7 of 9 PagelD: 106

13. Defendants shall promptly notify Plaintiffs of and seek to allow Plaintiffs to
participate in any mediations or formal settlement talks in (a) the Federal Securities Action and (b)
in any mediations or formal settlement talks in the securities class action lawsuit pending on appeal
in the Appellate Division of the Superior Court of New Jersey, captioned Paul Kuehl vs.
electroCore, Inc., et al., Case No. SOM-L. 000876-19 (together with the Federal Securities Action,
the “Securities Class Actions”), and in (c) any Related Derivative Matter; provided that if Plaintiffs
are not included in such mediation or formal settlement talks in any of the cases referenced in this
paragraph 13 (a), (b), or (c), Defendants shall mediate with Plaintiffs at or about the same time.

14. Subject to the terms and conditions of an appropriate protective order to ensure the
confidentiality of produced information to be negotiated for this Consolidated Action, and after
such an appropriate protective order is entered by the Court, Defendants shall promptly produce
to Plaintiffs any documents produced, written discovery, and deposition transcripts in either of the
Securities Class Actions and in any Related Derivative Matter.

15. If notwithstanding this stay of proceedings Plaintiffs file any amended
complaint(s), which Plaintiffs have the option to file, Defendants shall be under no obligation to
respond to any such amended complaint during the pendency of the stay.

16. Within fourteen (14) days of the date that the stay of proceedings set forth in this
Stipulation and Order is lifted, the parties shall meet and confer and submit a proposed scheduling
order governing further proceedings in the Consolidated Action.

17. All hearings or conferences currently scheduled in the Related Derivative Actions
shall be postponed until the date and time that will be specified in the proposed scheduling order
to be submitted by the parties after the stipulated stay of proceedings set forth in this Stipulation

and Order is lifted.
Case 3:21-cv-04481-AET-TJB Document 8 Filed 05/03/21 Page 8 of 9 PagelD: 107

18. After the stay is lifted, Defendants shall not move to stay the Consolidated Action
in deference to any other derivative action.

19. This Stipulation is without prejudice to any and all defenses Defendants may assert
in any of the Related Derivative Actions or the Consolidated Action and is without prejudice to
any and all claims Plaintiffs may assert in any of the Related Derivative Actions or the
Consolidated Action.

IT IS SO STIPULATED.

Dated: April 14, 2021 THE ROSEN LAW FIRM, P.A.

By: /s/ Laurence Rosen

Laurence Rosen

One Gateway Center, Suite 2600

Newark, NJ 07102

Telephone: (973) 313-1887

Facsimile: (973) 833-0399

Email: lrosen@rosenlegal.com

[Proposed] Co-Lead Counsel for Plaintiffs,
Counsel for Plaintiff Maltz, and Local Counsel
for Plaintiff Yuson

THE BROWN LAW FIRM, P.C.
Timothy Brown

240 Townsend Square

Oyster Bay, NY 11771

Telephone: (516) 922-5427

Email: tbrown@thebrownlawfirm.net
[Proposed] Co-Lead Counsel for Plaintiffs
and Counsel for Plaintiff Yuson

KARON LLC

Daniel R. Karon

700 W. St. Clair Ave., Ste. 200
Cleveland, OH 44113
Telephone: (216) 622-1851
Email: dkaron@karonllc.com

DANIEL P. BUTTAFUOCO &
ASSOCIATES, PLLC
Case 3:21-cv-04481-AET-TJB Document 8 Filed 05/03/21 Page 9 of 9 PagelD: 108

Daniel P. Buttafuoco

144 Woodbury Rd.
Woodbury, NY 11797
Telephone: (516) 746-8100
Facsimile: (516) 746-6473
Counsel for Plaintiff Maltz

Dated: April 14, 2021 DENTONS US LLP

By: /s/ Jonathan S. Jemison
Jonathan 8. Jemison (Attorney ID 030251999)
Jonathan D. Henry (Attorney ID 017382008)
101 John F. Kennedy Parkway
Short Hills, NJ 07078
Telephone: (973) 912-7100
jonathan.jemison@dentons.com
jonathan. henry@dentons.com

Kenneth J. Pfaehler

Drew W. Marrocco

Nicholas W. Petts

1900 K Street, N.W.
Washington, D.C. 20006
Telephone: (202) 408-6468
kenneth.pfachler@dentons.com
drew.marrocco@dentons.com
nicholas.petts@dentons.com
Counsel for Defendants

7
IT IS SO ORDERED this 3D day of April, 2021.

 

 

HONORABLE ANNE E, THOMPS N
UNITED STATES DISTRICT COURT
